Citation Nr: 1757039	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a tooth and gum disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin condition other than pseudofolliculitis barbae.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1995 to December 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  This appeal is now under the jurisdiction of the VA RO in St. Petersburg, Florida.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Veteran initially submitted a claim for entitlement to service connection for "stress issues".  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2010.  The RO adjudicated the claim as one for entitlement to service connection for PTSD.  Evidence associated with the record includes diagnoses for psychiatric disabilities other than PTSD, to include general anxiety disorder and depression.  Although the Veteran sought service connection only for "stress issues", a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as stress issues or PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In regard to the claim for entitlement to service connection for a skin condition, the Veteran submitted a claim specifically seeking entitlement to service connection for pseudofolliculitis barbae in December 2012.  Following issuance of a rating decision denying that claim and receipt of the Veteran's timely notice of disagreement with that denial, the RO issues a statement of the case in December 2013 again denying the claim.  The RO reissued the statement of the case in September 2014 after discovering an updated address for the Veteran.  A timely substantive appeal as to the issue was not received.  Accordingly, an appeal to the Board of that issue was not completed, and the Board has therefore framed the issue on appeal as entitlement to service connection for a skin condition other than pseudofolliculitis barbae.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for headaches, entitlement to service connection for hypertension, entitlement to service connection for a skin condition other than pseudofolliculitis barbae, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  During his October 2016 Board hearing, the Veteran withdrew the issues of entitlement to service connection for bilateral pes planus, entitlement to service connection for bilateral plantar fasciitis, and entitlement to service connection for a tooth and gum disability.

2.  The probative evidence of record is at least at equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.

3.  The probative evidence of record indicates that the Veteran's "fatigue" is a symptom of his obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral pes planus are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral plantar fasciitis are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the issue of entitlement to service connection for a tooth and gum disability are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for entitlement to service connection for obstructive sleep apnea with fatigue are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2017).

At his October 2016 Board hearing, prior to promulgation of a decision in this case, the Veteran, through his representative, requested withdrawal of the issues of entitlement to service connection for bilateral pes planus, entitlement to service connection for bilateral plantar fasciitis, and entitlement to service connection for a tooth and gum disability.  Accordingly, the Veteran requested withdrawal of his appeal as to those issues on the record at the Board hearing, and there remain no allegations of error of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review the issues, and the issues are dismissed.

Service Connection for Obstructive Sleep Apnea

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  In this decision, the Board grants entitlement to service connection for obstructive sleep apnea with fatigue.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to the claims for entitlement to service connection for obstructive sleep apnea and fatigue is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to those issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  This may be accomplished by affirmatively showing inception during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

The Veteran contends that he has obstructive sleep apnea that had its onset during his active service.  Specifically, he contends that, although the condition was not formally diagnosed until after his separation from active service, it first manifested during his active service in the form of snoring and other sleep difficulties.  See, e.g., October 2016 Board hearing transcript.  In a September 2016 statement, G. Jenkinson indicates that he served as a leading petty officer in charge of the Veteran and other shipmates.  He further indicates that he lived in close quarters with the Veteran, and that on several occasions he witnessed the Veteran snoring loudly and "quite often" discovered the Veteran sleeping while on duty.  He instructed the Veteran to seek medical attention for his sleep disturbances.

The Veteran underwent a sleep study in April 2011, which revealed very severe obstructive sleep apnea syndrome.  The VA treatment records reflect that the Veteran uses a CPAP machine to control his obstructive sleep apnea.  Accordingly, there is evidence of a current disability of obstructive sleep apnea, which the Veteran treats with a CPAP machine.

As to in-service incurrence of the disability, the service treatment records are absent for evidence of complaint of or treatment for snoring or other sleep disturbances.  Nevertheless, the Veteran is considered competent to report in-service symptoms he experienced, such as fatigue, and G. Jenkinson is considered competent to report in-service symptoms he witnessed, such as snoring and sleeping while on duty.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds the Veteran and G. Jenkinson credible in their statements as there is nothing in the record that impugns their reports.  Therefore, their statements in that regard are considered probative in showing that the Veteran had symptoms of fatigue and snoring during service.  However, the Veteran and G. Jenkinson are not considered competent to medically attribute such symptoms to any particular disability, such as obstructive sleep apnea, because such is a complicated medical issue that requires medical knowledge and expertise the Veteran and G. Jenkinson have not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, to determine whether the snoring and other sleep difficulties the Veteran had during service were attributable to as-yet undiagnosed obstructive sleep apnea, the Board turns to the competent medical opinion evidence of record.

In an undated statement, K. Lewis, M.D., wrote that the Veteran's sleep apnea symptoms and signs appeared during his active service and that his symptoms clearly date back to that time.  Although there is no indication that Dr. Lewis had an opportunity to review the record, his statements indicate that he took an accurate medical history from the Veteran.  The form on which Dr. Lewis provided the statement indicates that he specializes in sleep medicine.  Therefore he has particular expertise in the field of sleep medicine.  For these reasons, the Board affords probative weight to Dr. Lewis's statements attributing the in-service snoring and other sleep difficulties to obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the Veteran and G. Jenkinson have presented competent and credible evidence as to the Veteran's in-service symptoms of snoring and other sleeping difficulties.  Dr. Lewis has presented a probative medical opinion supporting the Veteran's contentions that his in-service snoring and other sleeping difficulties were symptoms of obstructive sleep apnea, which was only later diagnosed through the April 2011 sleep study.  There are no contrary medical opinions of record that are more probative than Dr. Lewis's opinion.  

Accordingly, the Board finds that the probative evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that entitlement to service connection for obstructive sleep apnea must be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Fatigue

The Veteran also seeks entitlement to service connection for fatigue.  See VA Form 21-526 received in May 2010.  An October 2011 VA examiner opined that the Veteran's fatigue is at least as likely as not a symptom of his obstructive sleep apnea.  VA treatment notes dated in and around September 2013 indicate that the Veteran experienced increased fatigue while his CPAP machine was broken, but that the fatigue resolved once the CPAP machine was again working.  Given the October 2011 VA examiner's opinion and the VA treatment records that appear to show a causal relationship between the obstructive sleep apnea and the fatigue, the Board further concludes that entitlement to service connection for fatigue, as a symptom of the now service-connected obstructive sleep apnea, must also be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The appeal for entitlement to service connection for bilateral pes planus is dismissed.

The appeal for entitlement to service connection for bilateral plantar fasciitis is dismissed.

The appeal for entitlement to service connection for a tooth and gum disability is dismissed.

Entitlement to service connection for obstructive sleep apnea with fatigue is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Headaches

The Veteran seeks entitlement to service connection for headaches.  In his undated statement, Dr. Lewis indicates that the Veteran's headaches "are also associated with his severe sleep apnea."  Additionally, in a November 2016 treatment note, H. Ghulldu, M.D., states that the Veteran's headaches are "more likely or not greater than 51% are secondary to his obstructive sleep apnea."  Dr. Lewis and Dr. Ghulldu did not provide rationale for their conclusions, or explain whether the headaches are caused by the now service-connected obstructive sleep apnea or whether they are merely aggravated by the obstructive sleep apnea.  Nevertheless, those opinions indicate that the Veteran's headaches are proximately due to, caused by, or aggravated by the service-connected obstructive sleep apnea.  As such, the issue must be remanded so that an opinion may be obtained as to whether the Veteran's headaches are secondarily caused or aggravated by his now service-connected obstructive sleep apnea.  See 38 C.F.R. § 3.310.

Service Connection for Hypertension

The Veteran seeks entitlement to service connection for hypertension.  He was provided a VA examination in October 2011 as to the condition.  Based on a review of the record and an examination of the Veteran, the VA examiner opined that the Veteran's hypertension is less than likely related to his active service because it appears to have been diagnosed long after the Veteran separated from active service.  

A review of the Veteran's service treatment records confirms that he was not diagnosed with hypertension during his active service.  However, they show that he had a blood pressure reading of 130/90 on a February 1995 medical examination for enlistment into active service and that he subsequently had additional elevated blood pressure readings.  For example, he had blood pressure readings of 134/91 in November 1998; 162/98 and 149/90 in February 1998; 144/92 and 139/82 in April 1998; and 143/92 and 158/109 in May 1998.  The October 2011 VA examiner's opinion does not reflect consideration of the in-service blood pressure readings and is thus inadequate for decision-making purposes.  The issue therefore must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In that regard, the Board notes that under VA regulations, hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension is defined as meaning that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  As such, the Veteran's blood pressure of 130/90 at entrance into active service may reflect that he had hypertension at the time of examination for entrance into active service.  Therefore, on remand the examiner should be asked to provide an opinion as to whether the Veteran had a preexisting condition of hypertension on examination for entrance into active service and, if so, whether that condition increased in severity during his active service.  See 38 C.F.R. § 3.306(a).

Finally, in his undated statement, Dr. Lewis indicated that the Veteran's hypertension is worsened by his service-connected obstructive sleep apnea.  In addition, in her November 2016 treatment note, Dr. Ghulldu states that the Veteran's hypertension is secondary to his obstructive sleep apnea.  On remand, the examiner should also be asked to provide an opinion as to whether the current hypertension is proximately due to, caused by, or aggravated by his service-connected obstructive sleep apnea.

Service Connection for a Skin Condition other than Pseudofolliculitis Barbae

The Veteran seeks entitlement to service connection for a skin disability other than pseudofolliculitis barbae.  The medical evidence of record shows that he has been diagnosed with eczema of the bilateral upper extremities.  

The Veteran's service treatment records show that he was treated for a boil on his left buttock in May 1998.  They show no other treatment for a skin disability.  Furthermore, the Veteran had normal skin evaluations on medical examination in August 1998, September 2002, and June 2003.  He denied current or past skin diseases on reports of medical history dated in August 1998, October 1999, September 2002, and June 2003.  He specifically denied current or past eczema on a June 2003 medical prescreen of medical history report.  Accordingly, the service treatment records show that the Veteran received no in-service treatment for a skin condition other than pseudofolliculitis barbae and boil on the left buttock, that he had normal skin evaluations upon separation from active service and thereafter, and that he denied a history of skin diseases on his medical history forms at separation from active service and thereafter.

The October 2011 VA examiner opined that the Veteran's eczema was at least as likely as not caused by an in-service injury, event, or illness.  However, a review of the October 2011 VA examination report reveals that the opinion was based in part on the history provided by the Veteran at the examination, which included assertions of scaling and irritation on the hands in service and of worsening in the peeling and scaling of the hands in around 2000.  Those statements are inconsistent with the contemporaneous service treatment records, which show that the Veteran had normal skin evaluations and denied a history of any skin disability upon separation from active service and as late as June 2003.  Given this inconsistency, the Board finds them to be not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  As such, the October 2011 VA examiner relied on noncredible evidence in rendering her opinion, and her opinion is therefore not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Nevertheless, the October 2011 VA examiner's opinion suggests that the Veteran's current eczema may be etiologically related to his in-service daily exposure to oil, grease, and chemical vapors as part of his military occupational duties working in an aviation locker.  The Board finds the issue should be remanded so that an addendum opinion may be obtained as to whether there is an etiological link between the in-service exposure and the current eczema irrespective of the Veteran's noncredible assertions of skin symptoms during service and shortly thereafter.

Service Connection for an Acquired Psychiatric Disability

The Veteran was provided a VA PTSD examination in March 2012.  The examiner found that two of the Veteran's reported in-service stressors meet Criterion A for a PTSD diagnosis and are related to the Veteran's fear of hostile military or terrorist activity during his time serving aboard a ship in the Arabian Gulf.  However, the examiner determined that the Veteran did not meet the other diagnostic criteria for PTSD, and instead provided a diagnosis of general anxiety disorder.  The examiner provided no opinion as to whether the diagnosed general anxiety disorder may be related to the Veteran's active service.  The VA treatment records show that the Veteran has also been diagnosed with depression.

In November 2016, the Veteran submitted a "Nexus Statement" dated November 2, 2016, and signed by P. Patterson, who is a registered mental health counselor intern, and N. Johnson, Ed.D., LMHC.  It states, "The Veteran is currently experiencing symptoms which qualify him for a diagnosis of PTSD and social anxiety disorder.  It is clear to me that both of those disorders are a result of experiences he had while serving in the military."  The opinion was based on a review of "Treatment records held by my office from 11/2/16 to 11/2/16."  Those treatment records are not of record, the Nexus Statement itself does provide a description of the Veteran's psychiatric symptoms and how they meet the diagnostic criteria for PTSD, and the opinion provided is not supported by rationale providing insight into the medical aspects of the Veteran's acquired psychiatric disabilities.  Therefore, the Board cannot afford probative weight to that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

However, the statement indicates that the Veteran may now satisfy the criteria for a diagnosis of PTSD.  It also indicates that the Veteran meets the criteria for a diagnosis of social anxiety disorder, which is related to his active service.  Given those findings and the lack of an opinion as to whether the Veteran's diagnosed general anxiety disorder and depression may be related to his active service, the Board finds that the issue must be remanded so that the Veteran may be provided another VA examination as to the claimed acquired psychiatric disabilities.

On remand, the AOJ should also communicate with the Veteran to determine whether there are any outstanding, relevant VA or non-VA medical records, specifically to include any records from P. Patterson and N. Johnson, Ed.D., LMHC, relating to the November 2016 Nexus Statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant records from VA and non-VA health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from P. Patterson and N. Johnson, Ed.D., LMHC, relating to the November 2016 Nexus Statement.  All attempts to obtain records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran is invited to submit directly to VA any such records he has in his possession or that he obtains himself, such as, for example, any new treatment records



2.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response to the above.  Thereafter, complete the below actions.

3.  Forward the record and a copy of this remand to a VA clinician qualified to provide the information requested below.  If the clinician selected determines that the information requested below cannot be provided without in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to review the record and then respond to the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are proximately due to or the result of his service-connected disabilities, specifically to include obstructive sleep apnea.

b)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are aggravated by his service-connected disabilities, specifically to include obstructive sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Forward the record and a copy of this remand to the VA clinician who conducted the October 2011 VA examination or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion as to the Veteran's hypertension.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

a)  Provide an opinion as to whether the blood pressure reading of 130/90 on the February 1995 medical examination for enlistment into active service reflects that the Veteran had preexisting hypertension that was noted at the time of examination for entrance into active service.  If that blood pressure reading does indicate that the Veteran had preexisting hypertension, provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the preexisting hypertension was aggravated during the Veteran's active service.

b)  If the Veteran did not have preexisting hypertension at the time of examination for entrance into active service, then provide an opinion as to whether it is it at least as likely as not that the Veteran's current hypertension had its onset during his active service or is otherwise causally or etiologically related to his active service.

c)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of his service-connected disabilities, specifically to include obstructive sleep apnea.

d)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected disabilities, specifically to include obstructive sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the elevated blood pressure readings included in the Veteran's service treatment records.

5.  Forward the record and a copy of this remand to the VA clinician who conducted the October 2011 VA examination if possible, or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion as to the Veteran's skin disabilities.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

Provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disabilities are etiologically related to the Veteran's in-service exposure to oil, grease, and chemical vapors as part of his military occupational duties working in an aviation locker.  In providing this opinion, the examiner is asked to disregard the Veteran's previous statements indicating that he had skin symptoms in service and shortly thereafter, as those statements are not considered credible in view of the other evidence of record.  Thus, the examiner is being asked to opine as to whether the Veteran's in-service exposure to oil, grease, and chemical vapors may have caused a skin disability years after that exposure.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD, general anxiety disorder, and social anxiety disorder.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Determine whether the Veteran meets the diagnostic criteria for PTSD.  If the Veteran meets the diagnostic criteria for PTSD, then state whether any in-service stressor upon which that diagnosis is based is related to the Veteran's fear of hostile military or terrorist activity.

b)  For all psychiatric disabilities other than PTSD diagnosed in the record and on examination, to include general anxiety disorder, social anxiety disorder, and depression, is it at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the his active service.

7.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


